                            Case 1:19-cr-10459-RWZ Document 798 Filed 04/24/20 Page 1 of 1
✎AO 187 (Rev. 7/87) Exhibit and Witness List


                                                 UNITED STATES DISTRICT COURT
                                                                                      DISTRICT OF                                    Massachusetts



                                      USA
                                                                                                                 EXHIBIT AND WITNESS LIST
                                        V.
                              Marlon Rivera                                                                            Case Number: 19-10459

PRESIDING JUDGE                                                    PLAINTIFF’S ATTORNEY                                      DEFENDANT’S ATTORNEY
 Hennessy                                                           Mallard                                                   Falvey/Baxter
TRIAL DATE (S)                                                     COURT REPORTER                                            COURTROOM DEPUTY
 04/24/2020                                                         Digital                                                   King
 PLF.      DEF.         DATE
                                       MARKED ADMITTED                                                   DESCRIPTION OF EXHIBITS* AND WITNESSES
 NO.       NO.        OFFERED




   1                  4/24/2020              x            x         Detention Affidavit

   2                  4/24/2020              x            x         2-23-19 Report

   3                  4/24/2020              x            x         2-23-19 Report

   4                  4/24/2020              x            x         Fitchburg District Court Documents

   5                  4/24/2020              x            x         4-3-19 Report

   6                  4/24/2020              x            x         Boston Police Report

   7                  4/24/2020              x            x         Statement of the Case

   8                  4/24/2020              x            x         Line Sheet re: Gargoyle

   9                  4/24/2020              x            x         Line Sheets with Francisco Lopez

  10                  4/24/2020              x            x         Report re 10-28-18 Meeting

  11                  4/24/2020              x            x         Transcript of 10-28-18 Recording

  12                  4/24/2020              x            x         10-28-18 Recording excerpt

  13                  4/24/2020              x            x         10-28-18 Recording excerpt

  14                  4/24/2020              x            x         2-23-19 Recording

  15                  4/24/2020              x            x         2-23-19 Recording

  16                  4/24/2020              x            x         2-23-19 Recording

  17                  4/24/2020              x            x         2-23-19 Recording

  18                  4/24/2020              x            x         2-23-19 Recording

  19                  4/24/2020              x            x         2-23-19 Recording

            20        4/24/2020              x                      Book Excerpt-Street Politics and the Transformation of a New York City Gang

            21        4/24/2020              x                      Phone call Line Sheet
* Include a notation as to the location of any exhibit not held with the case file or not available because of size.

                                                                                                                                     Page 1 of    1   Pages
